Mr. Justice Santana Becerra,
with whom Mr. Justice Belaval concurs, dissenting.
San Juan, Puerto Rico, June 14,1967
After the decision of the Supreme Court of the United States of April 29, 1965, One 1958 Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 696-702, I do not believe that those standards which considered the nature of the confiscation as a mere civil proceeding directed against the thing can still prevail here. The cited case clearly states the criminal nature of the confiscation and which entails punishment for the commission of the offense. Consequently, it is imperative that these cases be decided with a view to the basic constitutional guarantees and the law which protect the citizen accused in criminal proceedings.
Act No. 220 of 1948 authorizes the forfeiture of vehicles “used in connection with prohibited games . . . that have been seized in connection with said games.” The evidence in this case does not prove, within the degree of legal sufficiency required by the due process of law and a fair verdict in criminal proceedings which entail punishments for the commission of the offense, that the vehicle in this case was thus used or seized within the interpretation and meaning given to these phrases compatible with the protection of an innocent *695party against punishment. It was rather proved that it was a licit use in the ordinary course of business, even when it was revealed that a driver was carrying a list of the game; Within the normative situation of the present case, as reaffirmed and sanctioned unanimously by a Supreme Court in the cited Plymouth Sedan case, under the circumstances of fact of this case an innocent is being punished. For the reasons stated, I do not concur with the opinion of the majority.
—0—